256 So. 2d 25 (1971)
Mary Catherine LOURCEY, Appellant,
v.
Joseph Justin LOURCEY, Appellee.
No. P-270.
District Court of Appeal of Florida, First District.
December 30, 1971.
*26 Barry L. Zisser, Jacksonville, for appellant.
No appearance for appellee.
JOHNSON, Judge.
This is an interlocutory appeal from an order of the Circuit Court of Duval County, Florida, modifying a final judgment by reducing the sums of money for support of minor children as originally stipulated to and ordered in the final decree.
The defendant was in arrears in payment of alimony and child support monies, and so found by the trial court. The trial court also found the defendant not to be in contempt of court, but did, upon motion for defendant, modify the final decree so as to reduce the child support from $400.00 per month to $300.00 per month. This motion was orally moved by the defendant.
From this order, plaintiff enters this interlocutory appeal.
The defendant has not filed a brief, although plaintiff has perfected her appeal, including a brief.
This case falls squarely before the ruling of the Second and Third District Courts of Appeal in the following cases, to wit: Taylor v. Taylor, 143 So. 2d 516 (Fla.App. 2nd, 1962) and Goff v. Goff, 151 So. 2d 294 (Fla.App.3rd, 1963), wherein both courts held that the chancellor was without jurisdiction to summarily change child support provisions of a divorce decree, which had become final where no pleading had been filed directed to modification of decree. The oral motion made by the defendant does not satisfy the requirement that a pleading is necessary.
Said order appealed from is therefore reversed and the cause remanded for further proceedings, not in conflict herewith.
Reversed and remanded.
SPECTOR, C.J., and WIGGINTON, J., concur.